 



Exhibit 10.75
EXECUTION VERSION
FIRST AMENDMENT TO THE SALE AND SERVICING AGREEMENT
     This First Amendment (this “Amendment”) to the Sale and Servicing Agreement
referenced below is entered into as of August 2, 2007, among CapitalSource
Funding VII Trust, a Delaware statutory trust (the “Issuer”), CS Funding VII
Depositor LLC, a Delaware limited liability company, as Depositor (in such
capacity, the “Depositor”), CapitalSource Finance LLC, a Delaware limited
liability company (“CapitalSource”), as Loan Originator (in such capacity, the
“Loan Originator”) and as Servicer (in such capacity, the “Servicer”) and Wells
Fargo Bank, National Association, a national banking association, as Indenture
Trustee on behalf of the Noteholders and as Paying Agent (in such capacities,
the “Indenture Trustee”), as Collateral Custodian (the “Collateral Custodian”)
and as Backup Servicer (the “Backup Servicer”).
R E C I T A L S:
     WHEREAS, the Issuer, the Depositor, CapitalSource, the Loan Originator, the
Servicer, the Indenture Trustee, the Paying Agent, the Collateral Custodian and
the Backup Servicer are parties to the Sale and Servicing Agreement, dated as of
April 19, 2007 (as amended, supplemented and otherwise modified form time to
time including by this Amendment, the “Sale and Servicing Agreement”);
     WHEREAS, the parties hereto desire to amend the Sale and Servicing
Agreement pursuant to Section 13.02(b) thereof as more specifically set forth
below;
     NOW, THEREFORE, in consideration of the mutual covenants and undertakings
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:
     Section 1. Amendments to the Sale and Servicing Agreement. Upon the
execution and delivery of this Amendment by all parties hereto, the Sale and
Servicing Agreement is hereby amended as follows:
          (a) Section 1.01 of the Sale and Servicing Agreement is hereby amended
by amending and restating the following definitions contained therein in their
entirety:
          LIBOR Margin: Has the meaning set forth in the Lender Fee Letter,
dated August 2, 2007, executed by the Initial Noteholder as acknowledged and
agreed to by the Issuer, the Depositor and CapitalSource.
          Maturity Date: August 1, 2008.
          Nonutilization Fee: A fee payable by the Issuer to the Initial
Noteholder on each Payment Date in an amount equal to (a) prior to September 1,
2007, 0.15% and from and after September 1, 2007, 0.10% multiplied by (b) the
excess, if any, of the Maximum Note Principal Balance over the average daily
amount of the Note Principal Balance for the immediately preceding month divided
by (c) 360 and multiplied by (d) the actual number of calendar days

 



--------------------------------------------------------------------------------



 



that have elapsed since the immediately preceding Payment Date (or, with respect
to the first Payment Date, the Closing Date).
          Note Purchase Agreement: The Note Purchase Agreement among the Issuer,
the Depositor, CapitalSource and the Initial Noteholder, dated as of April 19,
2007, as the same may be amended or supplemented from time to time.
          Purchase Price Percentage: Prior to September 1, 2007, 90% with
respect to all Eligible Loans and, from and after September 1, 2007, 85% with
respect to all Eligible Loans.
          Revolving Period: With respect to the Notes, the period commencing on
the Closing Date and ending on the date on which the Revolving Period is
terminated pursuant to Section 2.08.
     Section 2. Representations and Warranties. Each of the Issuer, the
Depositor, the Loan Originator and the Servicer hereby represents and warrants
that (i) it has the power and is duly authorized to execute and deliver this
Amendment, (ii) this Amendment has been duly authorized, executed and delivered,
(iii) it is and will continue to be duly authorized to perform its respective
obligations under the Basic Documents and this Amendment, (iv) the execution,
delivery and performance by it of this Amendment shall not (1) result in the
breach of, or constitute (alone or with notice or with the lapse of time or
both) a default under, any material agreement or instrument to which it is a
party, (2) violate (A) any provision of law, statute, rule or regulation, or
organizational documents or other constitutive documents, (B) any order of any
Governmental Authority or (C) any provision of any material indenture, agreement
or other instrument to which it is a party or by which it or any of its property
is or may be bound, or (3) result in the creation or imposition of any Lien upon
or with respect to any property or assets now owned or hereafter acquired by the
Issuer other than pursuant to the Basic Documents, (v) this Amendment and each
of the Basic Documents to which it is a party or by which it or its assets may
be or is bound constitutes its legal, valid and binding obligations, enforceable
against it (subject, as to the enforcement of remedies, to applicable
bankruptcy, reorganization, insolvency, moratorium and similar laws affecting
creditors’ rights generally and to general principles of equity), (vi) except as
publicly disclosed, there are no actions, suits, investigations (civil or
criminal) or proceedings at law or in equity or by or before any Governmental
Authority pending or, to its knowledge, threatened against or affecting it or
any of its business, property or rights (1) which involve any Basic Document or
(2) which would be materially likely to result in a material adverse effect on
its business, assets, operations or financial condition, (vii) it is not in
default or violation with respect to any law, rule or regulation, judgment,
writ, injunction or decree order of any court, governmental authority,
regulatory agency or arbitration board or tribunal, the effect of which would
have a material adverse effect on its business, assets, operations or financial
condition and (viii) no Default or Event of Default has occurred or is
continuing. Except as expressly amended by the terms of this Amendment, all
terms and conditions of the Sale and Servicing Agreement shall remain in full
force and effect and are hereby ratified in all respects. Neither the Majority
Noteholders nor the Certificateholder object to the execution of this Amendment
by Wilmington Trust Company or the Issuer.
     Section 3. No Reliance. Each of the Issuer, the Depositor, the Loan
Originator and the Servicer hereby acknowledges that it has not relied on the
Majority Noteholders, the Hedge

2



--------------------------------------------------------------------------------



 



Counterparty or the Certificateholder or any of their respective officers,
directors, employees, agents and “control persons” as such term is used under
the Act and under the Securities Exchange Act of 1934, as amended, for any tax,
accounting, legal or other professional advice in connection with the
transactions contemplated by this Amendment or the Basic Documents, that each of
the Issuer, the Depositor, the Loan Originator and the Servicer has retained and
been advised by such tax, accounting, legal and other professionals as it has
deemed necessary in connection with the transactions contemplated by this
Amendment and the Basic Documents and that each of the Majority Noteholders, the
Hedge Counterparty and the Certificateholder makes no representation or
warranty, and shall have no liability with respect to, the tax, accounting or
legal treatment or implications relating to the transactions contemplated by
this Amendment and the Basic Documents.
     Section 4. Defined Terms; Headings. All capitalized terms used herein,
unless otherwise defined herein, have the same meanings provided herein or in
the Sale and Servicing Agreement. The headings of the various Sections of this
Amendment have been inserted for convenience of reference only and shall not be
deemed to be part of this Amendment.
     Section 5. Limited Amendment. This Amendment is limited precisely as
written and shall not be deemed to (a) be a consent to a waiver or any other
term or condition of the Sale and Servicing Agreement, the other Basic Documents
or any of the documents referred to therein or executed in connection therewith
or (b) prejudice any right or rights the Majority Noteholders or the Hedge
Counterparty may now have or may have in the future under or in connection with
the Sale and Servicing Agreement, the other Basic Documents or any documents
referred to therein or executed in connection therewith. Whenever the Sale and
Servicing Agreement is referred to in the Sale and Servicing Agreement or any of
the instruments, agreements or other documents or papers executed and delivered
in connection therewith, it shall be deemed to mean the Sale and Servicing
Agreement, as the case may be, as modified by this Amendment. Except as hereby
amended, no other term, condition or provision of the Sale and Servicing
Agreement shall be deemed modified or amended, and this Amendment shall not be
considered a novation.
     Section 6. Construction; Severability. This Amendment is a document
executed pursuant to the Sale and Servicing Agreement and shall (unless
otherwise expressly indicated therein) be construed, administered or applied in
accordance with the terms and provisions thereof. If any one or more of the
covenants, agreements, provisions or terms of this Amendment shall be held
invalid in a jurisdiction for any reason whatsoever, then, in such jurisdiction,
such covenants, agreements, provisions or terms shall be deemed severable from
the remaining covenants, agreements, provisions or terms of this Amendment and
shall in no way affect the validity or enforceability of the other covenants,
agreements, provisions or terms of this Amendment.
     Section 7. Counterparts; Facsimile Signature. This Amendment may be
executed by the parties hereto in several counterparts, each of which shall be
deemed to be an original and all of which shall constitute together but one and
the same agreement. The parties may execute facsimile copies of this Amendment
and the facsimile signature of any such party shall be deemed an original and
fully binding on said party.

3



--------------------------------------------------------------------------------



 



     Section 8. Governing Law. This Amendment shall be governed and construed in
accordance with the applicable terms and provisions of Section 13.05 (Governing
Law) of the Sale and Servicing Agreement, which terms and provisions are
incorporated herein by reference.
     Section 9. Instructions to Owner Trustee; Limitation on Liability. The
Depositor hereby instructs the Owner Trustee, pursuant to Section 6.3 of the
Trust Agreement, to execute and deliver this Amendment. It is expressly
understood and agreed by the parties hereto that (a) this Amendment is executed
and delivered by Wilmington Trust Company, not individually or personally, but
solely as Owner Trustee of CapitalSource Funding VII Trust, in the exercise of
the powers and authority conferred and vested in it, (b) each of the
representations, undertakings and agreements herein made on the part of the
Issuer is made and intended not as personal representations, undertakings and
agreements by Wilmington Trust Company but is made and intended for the purpose
for binding only the Issuer, (c) nothing herein contained shall be construed as
creating any liability on Wilmington Trust Company, individually or personally,
to perform any covenant either expressed or implied contained herein, all such
liability, if any, being expressly waived by the parties hereto and by any
Person claiming by, through or under the parties hereto and (d) under no
circumstances shall Wilmington Trust Company be personally liable for the
payment of any indebtedness or expenses of the Issuer or be liable for the
breach or failure of any obligation, representation, warranty or covenant made
or undertaken by the Issuer under this Amendment or any other related documents.
     Section 10. Recordation of Amendment. To the extent permitted by applicable
law, this Amendment, or a memorandum thereof if permitted under applicable law,
is subject to recordation in all appropriate public offices for real property
records in all of the counties or other comparable jurisdictions and in any
other appropriate public recording office or elsewhere, such recordation to be
effected by the Servicer at the Securityholders’ expense on direction of the
Majority Noteholders but only when accompanied by an Opinion of Counsel to the
effect that such recordation materially and beneficially affects the interests
of the Securityholders or is necessary for the administration or servicing of
the Loans.
     Section 11. Successor and Assigns. This Amendment shall be governed by,
subject to and construed in accordance with the applicable terms and provisions
of Section 13.10 (Successor and Assigns) of the Sale and Servicing Agreement,
which terms and provisions are incorporated herein by reference.
[Remainder of Page Intentionally Left Blank; Signature Page Follows]

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to
the Sale and Servicing Agreement to be duly executed by their respective
authorized officers as of the day and year first written above.

            CAPITALSOURCE FUNDING VII TRUST,
      By:   Wilmington Trust Company, not in its individual capacity but solely
as Owner Trustee    

            By:   /s/ IAN P. MONIGLE       Name:   Ian P. Monigle      Title:  
Financial Services Officer     

            CS FUNDING VII DEPOSITOR LLC, as Depositor
      By:   /s/ JEFFREY LIPSON       Name:   Jeffrey Lipson      Title:   Vice
President & Treasurer     

            CAPITALSOURCE FINANCE LLC, as Loan Originator and Servicer
      By:   /s/ JEFFREY LIPSON       Name:   Jeffrey Lipson      Title:   Vice
President & Treasurer     

            WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Indenture Trustee, Collateral
Custodian and Backup Servicer
      By:   /s/ JOE NARDI       Name:   Joe Nardi      Title:   V.P.     

[Signature Pages to First Amendment to Sale and Servicing Agreement]

 



--------------------------------------------------------------------------------



 



            ACKNOWLEDGED AND AGREED:


CITIGROUP GLOBAL MARKETS REALTY CORP.
      By:   /s/ GERALD F. KEEFE       Name:   Gerald Keefe      Title:  
Authorized Signatory     

            CAPITALSOURCE FINANCE LLC, as sole
Certificateholder
      By:   /s/ JEFFREY LIPSON       Name:   Jeffrey Lipson      Title:   Vice
President & Treasurer     

[Signature Pages to First Amendment to Sale and Servicing Agreement]

 